           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 JAMES WILSON,                              )
                                            )
                      Plaintiff,            )
                                            )
 -vs-                                       )       Case No. CIV-18-1109-F
                                            )
 ANDREW SAUL, Commissioner of               )
 Social Security Administration,            )
                                            )
                      Defendant.            )

                                       ORDER

        Plaintiff James Wilson brings this action seeking judicial review of the Social
Security Administration’s denial of disability insurance payments. Magistrate Judge
Bernard M. Jones issued a Report and Recommendation on August 13, 2019 (doc.
no. 21, the Report), recommending the court reverse the Commissioner’s decision
and remand for further administrative proceedings. The Report advised the parties
of their right to file written objections to the Report by August 27, 2019. The Report
also advised that failure to make timely objection to the Report waives appellate
review of the factual and legal issues addressed in the Report. Neither party has filed
an objection to the Report, and neither party has requested an extension of time
within which to file any objection to the Report.
        With no objection being filed, and having reviewed the Report, the record,
and the relevant arguments and authorities, the court finds that no purpose would be
served by setting out any further analysis here and that the Report should be adopted
in its entirety.
        The court ACCEPTS, AFFIRMS, and ADOPTS the findings and
recommendations of the Magistrate Judge as stated in the Report.    The
Commissioner’s decision denying benefits is REVERSED, and this matter is
REMANDED for further proceedings consistent with the Report.
        IT IS SO ORDERED this 28th day of August, 2019.




18-1109p001.docx
